Citation Nr: 0312015	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  The propriety of the initial evaluation for a low back 
disability, status post multiple laminectomies, evaluated as 
40 percent disabling from October 1, 1998.

2.  The propriety of the initial evaluation for a right knee 
injury, status post open reduction internal fixation, 
evaluated as 30 percent disabling from October 1, 1998.

3.  The propriety of the initial evaluation for a left 
shoulder dislocation, status post open reduction internal 
fixation, evaluated as 20 percent disabling from October 1, 
1998.

4.  The propriety of the initial evaluation for a left knee 
injury, status post open reduction internal fixation, 
evaluated as 10 percent disabling from October 1, 1998.

5.  The propriety of the initial evaluation for the residuals 
of a right femur fracture, status post open reduction 
internal fixation, evaluated as 10 percent disabling from 
October 1, 1998.

6.  The propriety of the initial evaluation for the residuals 
of a left femur fracture, status post open reduction internal 
fixation, evaluated as 10 percent disabling from October 1, 
1998.

7.  The propriety of the initial evaluation for lower right 
leg neuropathy secondary to a right knee injury, evaluated as 
10 percent disabling from October 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Chicago, Illinois.

A hearing at the Central Office of VA was held before the 
undersigned in January 2003.  A hearing transcript is of 
record.

In a January 2002 rating decision, the evaluations of the low 
back and right shoulder disabilities assigned in the December 
1999 rating decision were increased from the original 
effective date of October 1, 1998:  the evaluation of the low 
back disability was increased from 20 to 40 percent and the 
evaluation of the right knee disability from 10 to 30 
percent.  However, these evaluations do not represent the 
maximum potentially assignable for those disabilities.  As 
the veteran is presumed to be seeking for each of his 
service-connected disabilities the maximum evaluations 
potentially assignable, his appeal of the ratings of his low 
back and right knee disabilities continues.  AB v. Brown, 6 
Vet. App. 35 (1993).

An informal claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) has been raised by the veteran, who contends that his 
service-connected disabilities have made him unemployable.  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 
C.F.R. 3.155 (2002).  A claim of entitlement to service 
connection for a right wrist disability has also been raised.  
The Board refers these issues to the RO for appropriate 
action.


REMAND

The claims on appeal must be remanded for compliance with due 
process requirements and development of the evidence. 

Before the claims file was transferred to the Board in 
September 2002, the RO received private medical records dated 
in 2000 and 2001 that are pertinent to disabilities that are 
the subjects of several of the claims on appeal.  The RO did 
not prepare a supplemental statement of the case addressing 
this evidence.  Its most recent decision document in this 
case is the statement of the case that it issued in January 
2002 and was dated in December 2001.

When the agency of original jurisdiction receives evidence 
relevant to claims properly before it that is not duplicative 
of evidence already discussed in the statement of the case or 
a supplemental statement of the case, it must prepare a 
supplemental statement of the case reviewing that evidence.  
38 C.F.R. § 19.31(b)(1) (2002).  There is no legal authority 
for a veteran to waive, or the RO to suspend, this 
requirement.  Therefore, the case must be remanded.  
38 C.F.R. § 19.9 (2002).  On remand, the RO must consider the 
evidence received after it prepared the statement of the 
case, readjudicate each of the claims to which that evidence 
is relevant, and issue an appropriate supplemental statement 
of the case if the full benefit sought by the veteran is not 
granted.  38 C.F.R. §§ 19.31, 19.37(a) (2002).  

The Board has identified certain other actions which also 
should be performed while the case is in remand status.  

Several of the grants of service connection in this case are 
for disabilities that are status post surgeries (multiple 
laminectomies in the case of the low back, open reduction 
internal fixation in the case of several other disorders).  
Therefore, those grants are presumed to encompass any scars 
produced by the surgery.  The disabilities that are status 
post surgery are those of the low back, the right knee, the 
left knee, the left shoulder, and the right femur.  The 
report of the VA examination that was performed in February 
1999 confirms that the veteran has surgical scars associated 
with those disabilities.  However, the RO did not adjudicate 
the question whether a separate evaluation was warranted for 
any of these scars.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); cf. 38 C.F.R. § 4.14.  On remand, the RO must do so.  
First, however, the RO must provide the veteran with the 
notice required by section 5103 of the Veterans Claims 
Assistance Act of 2000 (VCAA) and described in section 
3.159(b) of the implementing regulation.  See 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That notice must take 
account of all rating criteria concerning surgical scars.

The RO is reminded that the rating criteria applicable to 
scars, and to other disabilities of the skin, have been 
revised effective from August 30, 2002.  67 Fed. Reg. 49,950 
(July 31, 2002).  If the new criteria may prove more 
favorable to any claim, they must be applied in that 
instance.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, as the new criteria cannot be used to rate 
the disability as manifested before their effective date, see 
38 U.S.C.A. § 5110(g) (West 2002), a "staged" rating 
employing both the former and the new criteria would be in 
order if the new were more favorable to the claim.  

When, as here, the rating at issue was assigned with a grant 
of service connection, such rating must address all evidence 
relevant to the nature and severity of disability from the 
effective date of service connection.  Accordingly, the 
evaluation might be comprised of separate, or "staged," 
ratings based on the facts shown to exist during separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

It should be noted that medical documentation, including a 
service medical record dated in May 1994, indicates that at 
least some of the scarring produced by the low back surgeries 
that the veteran has undergone may have caused and be 
inseparable from the disc disease encompassed by the grant of 
service connection.  The May 1994 service medical record 
identifies L5-S1 nerve root entrapment secondary to scar 
tissue from prior back surgeries.  To the extent that this 
particular scarring is part of the disc disease, it does not 
warrant a separate evaluation.  See 38 C.F.R. § 4.14.  Other 
scarring associated with the veteran's laminectomies may be 
shown by the medical evidence to constitute a separate 
disability of the skin, however, and in that case should be 
the subject of consideration of a separate evaluation.  
Esteban.

Like the rating criteria applicable to scars, the rating 
criteria applicable to intervertebral disc syndrome and used 
to evaluate the low back disability in this case have been 
revised during the course of this appeal.  The revised rating 
criteria are effective from September 23, 2002.  67 Fed. Reg. 
54,345 (August 22, 2002).  The RO did not evaluate the 
veteran's disability under the revised criteria, which, if 
more favorable to the claim, should be applied to the low 
back disability from their effective date so that a 
"staged" rating is produced.  See Karnas; 38 U.S.C.A. 
§ 5110(g); Fenderson.  On remand, the RO must assess the 
veteran's low back disability under both the former and the 
revised rating provisions concerning intervertebral disc 
syndrome, but only after providing the veteran with the 
notice required by section 5103 of the VCAA and described in 
section 3.159(b) of the implementing regulation.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see also 
Quartuccio.  That notice must take account of all rating 
criteria concerning disc disease.

Among the duties VA has under the VCAA is to secure a medical 
examination or opinion if such is necessary to decide any 
claim for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

Therefore, if the RO finds that the report of the VA 
examination performed in February 1999 and the other medical 
evidence on file do not provide the findings needed to 
consider the veteran's surgical scars or intervertebral disc 
syndrome under all pertinent rating provisions, it should 
secure in each case a special VA examination.  In that event, 
the RO should request the examiner to make findings 
corresponding to both the former and the revised rating 
criteria applicable to the disability in concern.  

The Board has concluded that in other respects, the report of 
the February 1999 VA examination is incomplete for 
adjudication purposes and the missing detail needed to 
evaluate those disabilities is not supplied by other medical 
assessments on file.  Findings sufficient for evaluation of 
the left knee disability under the provisions of the rating 
schedule concerning knee disabilities, including X-ray 
findings confirming the presence of arthritis, are not 
documented in the claims file.  Findings sufficient for 
evaluation of the right and left femur disabilities under the 
provisions of the rating schedule concerning disabilities of 
the hip and thigh are not documented in the claims file.  
Findings sufficient for evaluation of the left shoulder 
disability under the provisions of the rating schedule 
concerning disabilities of the shoulder and arm are not 
documented in the claims file.  There has been no VA 
neurological examination to assess the veteran's lower right 
leg neuropathy secondary to the right knee disability, and 
findings sufficient for evaluation of the neuropathy are not 
contained in the report of the February 1999 examination and 
are not otherwise documented in the claims file.  
Reexamination of the veteran is needed to correct these 
deficiencies in the medical evidence currently of record.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4); see 
also 38 C.F.R. § 4.2 (2002); Massey v. Brown, 7 Vet. App. 204 
(1994).

Another of the duties VA has under the VCAA is to assist a 
claimant with obtaining medical and other documentary 
evidence pertinent to a claim.  38 U.S.C.A. § 5103(A)(b), 
(c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is required to make 
reasonable efforts to obtain records pertinent to the claim 
and to notify the claimant if the records could not be 
secured.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  
The implementing regulation prescribes the content of the 
notice that VA must give to a claimant if it is unable to 
obtain records pertinent to the claim.  38 C.F.R. § 3.159(e).

While the case is in remand status, the RO should ensure that 
these obligations to the claimant have been fulfilled.  With 
the VA Form 9, Appeal to Board of Veterans' Appeals, that he 
filed in March 2002, the veteran submitted a list of medical 
providers that he indicated had treated him for one or more 
of the disabilities in concern.  He expressed the belief that 
the providers' records already had been associated with the 
claims folder.  It is not clear to the Board, however, that 
the claims file contains records from every provider that the 
veteran named.  Some of the records, it appears, were 
obtained on behalf of the veteran by a county veterans 
assistance organization.  There is no documentation in the 
claims file that the RO tried to obtain any of the records or 
sent a follow-up notice to the veteran after it had received 
his list.  Therefore, and before any new VA examination is 
performed in this case, the RO should assess whether it now 
needs to do more to obtain the records identified by the 
veteran in March 2002, including providing him with the 
notice required by the VCAA.  38 U.S.C.A. § 5103(A)(b), (c); 
38 C.F.R. § 3.159(c)(1)-(3), (e).  In addition, and before 
any new VA examination is performed in this case, the RO 
should determine whether other medical records pertinent to 
any of the claims, particularly medical records dated since 
March 2002, are outstanding and if so, should take the 
action, and provide any notice, required by the VCAA.  Id.; 
see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA's 
duty is to afford the claimant a thorough and contemporaneous 
medical examination, one that is fully informed and takes 
into account the records of prior examination and 
treatment.).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations, in addition to 
the action requested below, is completed.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
set forth in the Act and implementing 
regulations have been satisfied. 

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include all 
records of medical treatment not referred 
to in the list that he submitted with his 
substantive appeal in March 2002.  The RO 
should attempt to procure copies of all 
records that have not previously been 
obtained, to include records of the 
medical treatment referred to in the list 
submitted with the substantive appeal in 
March 2002.  

The RO should document in the claims file 
all attempts to secure this evidence.  
If, after making reasonable efforts, the 
RO is unable to obtain any records 
sought, the RO must notify the veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.  

3.  The RO should provide the veteran 
with notice concerning the kind of 
evidence that would substantiate his 
claims insofar as they concern surgical 
scars and disc disease.  In this notice, 
the RO should include:  review and a copy 
of (i) the rating provisions concerning 
scars that became effective on August 30, 
2002, see 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (eff. Aug. 30, 2002) and 
of the former rating provisions 
concerning scars, see 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2002) and 
(ii) the rating provision concerning 
intervertebral disc syndrome that became 
effective on September 23, 2002, see 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(eff. September 23, 2002).  The notice 
must indicate which evidence the veteran 
is finally responsible for obtaining and 
which evidence VA will attempt to obtain 
on his behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2002).

4.  After the above-requested development 
has been completed, the RO must afford 
the veteran with skin, neurological, and 
orthopedic examinations. 

All tests and studies thought necessary 
by an examiner should be performed.  Each 
examiner should review all pertinent 
documentation in the claims file, and the 
examination report should state that this 
review was made.

(a)  The skin examination should be 
conducted by an appropriate specialist.  
In the examination report, the examiner 
should make findings concerning all scars 
produced by any surgery that the veteran 
had before December 20, 1999 for his 
service-connected 


disabilities of the low back, the right 
knee, the left knee, the left shoulder, 
and the right femur, respectively.  These 
findings should include information about 
whether the scar or scars from any of the 
surgeries 

	(i)  are tender and painful, if 
superficial;
	(ii)  are poorly nourished with 
repeated 
ulceration, if superficial;
(iii)  if "deep" (that is, 
associated with underlying soft 
tissue damage), are the size of an 
area or areas: exceeding 6 square 
inches (38 square cm), or exceeding 
12 square inches (77 square cm), or 
exceeding 72 square inches (465 
square centimeters), or exceeding 
144 square inches (929 square cm);
(iv)  if "superficial" (that is, 
not associated with underlying soft 
tissue damage) and not productive of 
limitation of function, are the size 
of an area or areas of 144 square 
inches (929 square cm) or greater;
(v)  are superficial and 
"unstable" (that is, there is 
frequent loss of covering of skin 
over the scar), 
(vi)  are superficial and painful on 
examination; and
(vii)  have produced limitation of 
function, and if so, what limitation 
of function (e.g., limitation of 
motion, neurological impairment, 
pain with use, etc.)

and these findings should be set forth 
for each surgical scar separately.

In addition, the examiner should provide 
an opinion whether certain surgical scar 
tissue in the low back has resulted in 
nerve root entrapment at L5-S1, as stated 
in a service medical record dated in May 
1994, and has resulted in a disability of 
the skin apart from any such nerve root 
entrapment.

(b)  The neurological examination should 
be conducted by an appropriate specialist 
to evaluate the characteristics and the 
severity since October 1, 1998 of the 
veteran's lower right leg neuropathy and 
low back disc disease, respectively.  The 
examination report should include 
findings concerning 

(i)  whether the lower right leg 
neuropathy involves paralysis of the 
sciatic or other nerve; whether any such 
paralysis is complete or incomplete; the 
degree of severity of any incomplete 
paralysis (e.g., "mild," "moderate," 
"moderately severe," or "severe"); 
whether there is marked atrophy of the 
muscles affected by any incomplete 
paralysis; and the specific symptoms 
accompanying any complete paralysis.

	(ii)  whether the low back disc 
disease (A) since October 1, 1998 has 
involved persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc(s) and whether 
such symptoms, if present, have been 
"pronounced," with little intermittent 
relief, or "severe," with recurring 
attacks with intermittent relief, or 
"moderate," with recurring attacks and 
(B) during the past 12 months or since 
September 23, 2002 has produced one or 
more "incapacitating episodes" (an 
"incapacitating episode" 


being a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) (a) having a total 
duration of at least four weeks but less 
than six weeks, or (b) having a total 
duration of at least six weeks.

	(iii)  whether certain scar tissue 
in the low back from past surgeries has 
resulted in nerve root entrapment at L5-
S1 or has otherwise limited the 
functioning of the low back.

(c)  The orthopedic examination should be 
conducted by an appropriate specialist to 
evaluate the characteristics and the 
severity since October 1, 1998 of the 
veteran's left knee disability, right and 
left femur disabilities, and left 
shoulder disability.  The purpose of the 
examination is to acquire findings 
sufficient for evaluation of each of 
these disabilities under the provisions 
of the rating schedule applicable to 
disabilities of those types and under the 
regulations, 38 C.F.R. § 4.40, 4.45, 4.59 
(2002), concerning functional loss.  The 
RO should review those provisions and 
issue appropriate instructions to the 
examiner.  

5.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this Remand.  If a report is deficient 
in any manner, the RO must take 
corrective action at once.

6.  The RO then should review the claims 
on appeal in the light of the medical 
records that it received in 2002 after 
the statement of the case dated in 
December 2001 


and issued in January 2002 and before the 
case was transferred to the Board in 
September 2002 and the other evidence 
that is secured on remand.  The RO should 
consider whether a "staged" rating 
should be assigned for any of the 
disabilities in concern, to include those 
subject to recently revised rating 
criteria.  Fenderson.  Unless the 
complete benefit sought on appeal is 
granted, a supplemental statement of the 
case should be provided to the veteran 
and his representative for each of the 
claims.  38 C.F.R. § 19.31 (2002).  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the claim.  The veteran and 
his representative should then be given 
an adequate opportunity to respond.

Then, and after the RO has taken any other action on the 
claims that it finds appropriate, the case should be returned 
to the Board if appellate review is required.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


